[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 362 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 363 
That the prisoner killed the deceased by the blow of an axe he himself has testified. While the jury were not bound to believe his account of the struggle, and its origin, and might well have doubted it, as in many respects improbable and unreasonable, yet, if they gave it credence, it furnished, in connection with the other evidence, sufficient ground for the verdict which they rendered.
The argument before us was largely devoted to the point that the final blow was delivered at the close of a furious struggle, and before sufficient time had elapsed for the prisoner's passions, engendered by the conflict, to subside and cool; and so the crime was manslaughter only. But that grade of homicide *Page 366 
is marked by the important characteristic that there is no design to kill. If such purpose be present, the offense is murder in one of its degrees. The evidence very clearly shows the existence of that design. Granting all that the prisoner says of the struggle, yet it is apparent that while the blow of the knife might have been given in the heat of the affray, and without a purpose to kill, the blow of the axe admits of no such explanation. That was struck when the struggle had ended, and the victim lay paralyzed and unresisting. The knife had penetrated the lung, and weakened him perceptibly, and the prisoner had choked him until, to use his own expression, he was "about past recall," and then, with no danger remaining, his own personal safety assured, and abundant opportunity to escape from the cabin without injury, or hand the assailant over to justice, he nevertheless "let go" of his antagonist, rendered helpless and harmless, went after and obtained his axe, and with it ended the life not yet destroyed by the blow of the knife, and the choking which followed. The weapon was selected, and the blow was struck with a palpable design to effect death. No other inference is reasonable. If we assume what the evidence does not show, and the prisoner does not say or pretend, that the axe was near at hand, and easily and swiftly grasped, and the knife had been dropped in the struggle, which also is wholly unproved, it is still true that the conflict was at an end, and the prisoner himself says, "I let him go; I was afraid I had killed him." That was a natural fear, and the presence of such an emotion, the shock of discovering that he had endangered the life of his adversary, is quite inconsistent with the continuance of frenzy and rage. The passion of the fight was probably replaced by the fear of consequences naturally born of the condition of the deceased. Scarcely any thing would cool the prisoner's anger more swiftly than the sight of the dying man on the floor, and the consciousness of having, perhaps, killed him; for one strong emotion drives out another. That fear of consequences, he tells us, came into his mind, and following it seems to have arisen an evident purpose to evade those consequences by making sure of the death of his enemy, *Page 367 
and proceeding to mutilate and destroy the body with a view to escape detection. And so the axe was wielded with a settled design to kill.
There was some degree, also, of premeditation and deliberation. The process of reasoning which the prisoner's own words suggest shows that he deliberated. He reflected enough to be conscious that his victim was in danger of death; enough to feel an emotion of fear for the consequences to himself; enough to decide that it was safer to finally kill him than run the risk of his recovery, or his death lingering and discovered; enough to select and choose the axe as the surest weapon instead of the knife which he had already used; and then, having inflicted death, to proceed coolly to the logical end of his deliberation by burning so much of the body as could be identified, by taking from the pockets of the dead man whatever would reveal his name, by a thoughtful preparation for flight, by escape into Canada, and concealment under a false name. When he was asked why, when further violence was unnecessary for his own defense, he persisted in the work of killing his antagonist, he answered first that he did not know what he was about, but finally said, "I thought I had a right." Ordinarily we are compelled to infer the intent from the nature and surroundings of the act, and these alone in this case would furnish a sufficient answer; but the prisoner himself reveals two of the thoughts that arose in his mind, and with their aid we can quite accurately ascertain the rest. As he looked upon the result of his action there came a consciousness of what he had done, and with that consciousness a shock that would sober almost any rage; then arose the fear that his victim might linger and die and he himself be detected and punished. How to avoid that result was the natural sequence of his thought, and then came the other reflection of which he tells us, — brutal and ignorant it may be, but with which he braced his nerves and hardened his courage for the final act, — that he "had a right" to kill the man who was not yet dead and so avoid detection and punishment. Then followed the choice of a weapon. The knife which he had just used would naturally come first to his mind, *Page 368 
but he either sees or remembers his axe, and chooses that as the more effective weapon of the two, and possibly also because he had then in mind a mutilation of the body, which would prevent identification. In all this there is very much more than impulse or an unreflecting blow. There is thought, choice and plan.
The rule as to deliberation and premeditation has been stated so often as to have become familiar. The time need not be long and may be short. If it furnishes room and opportunity for reflection, and the facts show that such reflection existed, and the mind was busy with its design and made the choice with full chance to choose otherwise, the condition of the statute is fulfilled. The jury were justified in their conclusion that there was a deliberate and premeditated design to kill even though they credited the prisoner's account of the affray.
But they may have disbelieved it entirely. Why should Vandercook on finding the cabin door barred proceed to force an entrance? What foundation was there for an accusation of poisoning? When Beckwith made that accusation Vandercook is represented as having admitted it, and as coolly expressing his regret that it failed of its purpose because Beckwith threw it off his stomach. If there was any quarrel between these men it was about the mine; that was their sole cause of hostility; and yet neither mentioned it at all, or broached the subject by a word. On the contrary Beckwith calls Vandercook by an opprobrious epithet as far away as possible from the subject of difference, and thereupon the latter, who had borne without emotion the charge of attempted murder, flames into a rage at being called a "whoremaster" and resorts to violence. In relating what occurred as a witness, the prisoner at first on his direct examination conceals the fact of a blow with the axe given after the close of the struggle, and confesses it only when pressed by the cross-examination. After that blow he admits that he cut Vandercook's throat and pulled out his tongue. The atrocity of the act is here said to indicate frenzy, but the prisoner gives a different and very strange explanation, saying that it was *Page 369 
"same as the Masons do; that is the penalty they have to inflict on one another." The answers he made often had about them a tone of brutality, of cold unconcern, and the jury may very well have disbelieved his story of an affray and reached their conclusion with little trust in the prisoner's explanation. In that view of the case they had before them the quarrel about the ownership of the mine which had developed in the prisoner a considerable degree of hostility; his repeated threats to put his enemy out of the way, and his tempting another to murder with a suggestion of the money to be gained from the man he hated; the opportunity offered by Vandercook's presence in the solitary cabin hidden in the ravine and little exposed to observation; the thrust of the knife indicating a blow struck from behind; the chopping of the body into fragments and burning whatever could be identified; the falsehood told to explain Vandercook's absence and the final departure and flight. These facts taken together tend to the conclusion which the jury reached.
The grade of the crime was a question of fact for their determination acting under proper instructions as to the law. There is no complaint of those instructions and the verdict rendered on the question of fact it would be our duty to respect even if it bred in us a doubt which we do not feel.
The request to discharge the juror New after he had been accepted and sworn was by the statute within the discretion of the trial judge. (Code of Crim. Pro., § 371.) That discretion was not at all abused, and if we were at liberty to review it we should feel that it was not unwisely or improperly exercised.
Discovering no error in the record, our duty is to affirm the conviction.
The judgment should be affirmed.
All concur.
Judgment affirmed. *Page 370